MEMORANDUM OPINION
                                         No. 04-12-00158-CV

                                    Barbara Dee VILLARRUBIA,
                                              Appellant

                                                   v.

       RP ROSEMONT, L.P., a Texas Limited Partnership d/b/a Rosemont Olmos Park,
                                     Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                      Trial Court No. 374747
                              Judge Timothy Johnson, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 11, 2012

DISMISSED FOR WANT OF PROSECUTION

           On June 13, 2012, we notified appellant that the trial court clerk filed a notification of

late clerk’s record stating that the clerk’s record has not been filed because (1) appellant has

failed to pay or make arrangements to pay the clerk’s fee for preparing the record, and (2)

appellant is not entitled to appeal without paying the fee. The trial court found appellant was not

indigent, so we ordered appellant to provide written proof to this court on or before June 25,

2012, that the clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee.
                                                                                 04-12-00158-CV


We warned appellant that if she failed to respond within the time provided, this appeal would be

dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).

       To date, appellant has not filed any response with this court. Therefore, we dismiss this

appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(c). Costs of this appeal are

taxed against appellant. See id. R. 43.4.

                                                    PER CURIAM




                                              -2-